Citation Nr: 0124034	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  00-19 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation for additional residuals of a 
cerebral vascular accident, as a result of Department of 
Veterans Affairs medical treatment in late December 1997 and 
early January 1998, under the provisions of 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and R. S.


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel
INTRODUCTION

The veteran served on active duty from November 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought. 


FINDINGS OF FACT

Competent medical evidence has been presented which 
establishes that the veteran developed additional residuals 
of a stroke as the result of a negligent lack of care 
provided by VA from late December 1997 to early January 1998. 


CONCLUSION OF LAW

The criteria for compensation for additional residuals of a 
cerebral vascular accident, as a result of VA medical 
treatment in late December 1997 and early January 1998, under 
the provisions of 38 U.S.C.A. § 1151, is warranted.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.358 (2001); 66 Fed. Reg. 45620-45632 (August 
29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that compensation is warranted for the 
VA's failure to diagnose and treat symptoms that were 
determined to be a cerebral vascular accident (stroke) in 
late December 1997 and early January 1998 at the VA Medical 
Center in Montgomery.  He asserts that the failure to treat 
his stroke resulted in additional disability.

Title 38, United States Code, Section 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospital, medical or surgical treatment, compensation shall 
be awarded in the same manner as if such disability were 
service-connected.

Applicable regulations provide that, in determining that 
additional disability exists, the following considerations 
will govern:  the veteran's physical condition immediately 
prior to the claimed disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition; and, as applied to medical or surgical 
treatment, the physical condition prior to the claimed injury 
or disease will be the condition which the specific medical 
or surgical treatment was designed to relieve.  38 C.F.R. § 
3.358(b) (2000).

Several factors govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  It is necessary for the veteran to show that 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (2001). 

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
surgical treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
These amendments are effective to all claims filed since 
October 1, 1997.  The veteran's claim was filed after that 
date.

The VA Office of General Counsel has issued a precedential 
opinion regarding claims based upon VA's failure to diagnose.  
(VAOPGCPREC 5-2001a, issued February 5, 2001).  That opinion 
held that under the provisions of 38 U.S.C. § 1151, benefits 
may be paid for disability or death attributable to VA's 
failure to diagnose and/or treat a preexisting condition when 
VA provides treatment or an examination.  Disability or death 
due to a preexisting condition may be viewed as occurring 
"as a result of" the VA treatment or examination only if a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment which probably 
would have avoided the resulting disability or death.  

That opinion also held that factual elements necessary to 
support a claim under section 1151 based on failure to 
diagnose or treat a preexisting condition may vary with the 
facts of each case and the nature of the particular injury 
and cause alleged by the claimant.  As a general matter, 
however, entitlement to benefits based on such claims would 
ordinarily require a determination that: (1) VA failed to 
diagnose and/or treat a preexisting disease or injury; (2) a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment; and (3) the 
veteran suffered disability or death which probably would 
have been avoided if proper diagnosis and treatment had been 
rendered.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 
2001)), became law.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.
The Board finds that the heightened requirements of the Act 
have been met.  The veteran was provided a photocopy of the 
May 2000 rating decision on appeal with the notice of the 
decision in June 2000, and he was provided a statement of the 
case in July 2000.  A supplemental statement of the case 
containing an RO hearing officer's decision was issued in 
December 2000, and another supplemental statement of the case 
was issued in February 2001.  These RO-generated documents 
summarized the relevant evidence, included the applicable law 
and regulations, and adequately informed the veteran of the 
requirements to successfully prosecute his claim.

In addition, the RO obtained sufficient relevant medical 
evidence in support of the veteran's claim, including the VA 
treatment records relating to the treatment or lack thereof 
in question, along with pertinent private treatment records.  
The veteran has also been afforded two personal hearings, 
including a Travel Board hearing in July 2001.  In view of 
the supportive medical evidence submitted by the veteran and 
the favorable decision that follows, a VA examination or 
medical opinion is not warranted.  There is no further duty 
to assist the veteran with this appeal. 

VA medical records show that, in October 1996, the veteran 
underwent coronary artery bypass and aortic valve 
replacement.  

Additional medical evidence show that, on December 29, 1997, 
the veteran was seen at the VA Medical Center in Montgomery 
for follow-up; it was noted that he was on Coumadin, an 
anticoagulant.  On December 30, 1997, the veteran received 
outpatient podiatry care at the same facility for a corn.  On 
December 31, 1997, the veteran again sought VA care.  History 
obtained at that time included coronary artery bypass 
performed the previous year and ongoing Coumadin therapy.  He 
complained of muscle spasm in his right leg and loss of 
balance.  It was also noted that he had difficulty with his 
speech and had had blurry vision the previous day.  The 
veteran informed the VA clinician that he was told the day 
before by other VA treatment providers that his difficulties 
were due to his medications.  A CT scan of the head was 
recommended.  The assessment was probable transient ischemic 
attack, resolving.  The veteran was sent home.
The following day, January 1, 1998, the veteran again sought 
VA treatment for his complaints, as he indicated at that time 
that his symptoms were worsening.  Weakness on the left side 
and slurred speech were noted.  The veteran stated that his 
private physician had informed him to return to the hospital 
as soon as possible.  His prior cardiac history was again 
reported.  It was noted that he was able to move all of his 
extremities.  The assessment was a transient ischemic attack 
or a cerebral vascular accident.  The veteran was again sent 
home.  

Additional VA medical records shows that the veteran was 
admitted to the VA Medical Center in Montgomery on January 2, 
1998 with a history of progressive dysarthria, weakness, gait 
abnormalities and left sided weakness of one week duration.  
He remained hospitalized until January 8, 1998, when he 
signed out of the hospital against medical advice.  It was 
noted in the discharge summary that the veteran had suffered 
an acute cerebrovascular accident.  

The veteran was admitted to the Jackson Memorial Hospital on 
January 8, 1998.  The discharge summary from that 
hospitalization indicates that he had left the VA Medical 
Center against medical advice because he believed that the 
level of care was not sufficient.  He was discharged on 
January 14, 1998, to the HealthSouth Rehabilitation Hospital.  
The pertinent discharge diagnoses were status post 
cerebrovascular accident and dysphagia.

In March 1998 correspondence, the director of the VA Central 
Alabama Veterans Health Care System wrote a letter of apology 
to the veteran's wife for the delay in treatment of her 
husband.  The director stated that the hospital had reviewed 
the veteran's care, and that it was "not proud" of the care 
delivered.  It was further noted that, as the result of the 
veteran's experience, the VA Central Alabama Veterans Health 
Care System had instituted, or were instituting, reforms.  

In December 1998 correspondence, the veteran's family 
physician, R. L. G., M. D., stated that the veteran called 
him on December 29, 1997, and related that he had left-sided 
weakness.  Dr. G. recalled that he was concerned about a 
stroke, and advised the veteran to seek immediate attention.  
Dr. G. noted that the veteran was seen twice by the VA and 
sent home.  Dr. G. continued that one week later he spoke to 
the veteran, who continued to have the same problems, and 
that he referred the veteran to Jackson Memorial Hospital.  
Dr. G. further explained that at the time of the initial 
stroke the veteran had loss of speech, loss of the use of the 
left side of his body, and difficulty swallowing, and that 
thereafter, he continued to have pronounced weakness of the 
left arm and leg.  Based upon the above medical evidence, Dr. 
G. opined that if the veteran had received treatment more 
timely, some of the long-term consequences of the stroke 
could have been avoided.  

The veteran testified at an RO hearing in November 2000 that, 
when he first went to the VA, he presented with bilateral leg 
complaints, was given therapy socks and sent home.  He 
recalled that his symptoms continued, and that he told the 
doctor who removed the callous on December 30, 1997 that his 
legs felt odd.  The veteran further testified that the VA 
doctor told him that this was the result of medication and he 
was again sent home.  The veteran recalled that his 
physician, Dr. G., informed him to go to the hospital as 
quickly as possible, as he was having a stroke.  He said that 
after arriving at the VA Medical Center, he waited two hours 
before a physician could see him, as the doctor on call was 
busy.  

The veteran presented testimony at a Travel Board hearing in 
July 2001.  He provided a summary of the events that occurred 
in late December 1997 and early January 1998 relating to the 
VA evaluation and treatment he received during that time.  He 
stated that he developed loss of speech, loss of the use of 
the left side of his body, and difficulty swallowing but was 
sent home by VA, was not admitted until January 2, 1998, and 
even after his hospital admission, he continued to received 
substandard care.  His statements were essentially consistent 
with his earlier testimony.  The veteran's wife, sister, and 
niece presented supportive testimony. 

The veteran submitted another statement from his physician, 
Dr. G., dated in July 2001, at the time of the July 2001 
Travel Board hearing, along with a signed waiver of initial 
RO consideration of the evidence.  38 C.F.R. § 20.1304(c) 
(2001).  Dr. G. essentially reiterated his earlier opinion 
that the veteran's initial presentation to the VA was 
indicative of stroke, and that the delay in care contributed 
to additional permanent disability.  

Following a consideration of all of the relevant evidence and 
the applicable law and regulations, the Board finds that 
entitlement to compensation for additional residuals of a 
cerebral vascular accident as a result of VA medical 
treatment, under the provisions of 38 U.S.C.A. § 1151, is 
warranted.  It is now apparent that the veteran's symptoms in 
late December 1997, and early January 1998 were indicative of 
stroke.  In fact, a possible cerebrovascular accident was 
noted at that time.  However, the veteran was sent home twice 
and was not admitted until January 2, 1998.  The veteran has 
submitted competent medical evidence to show that VA failed 
to treat him promptly and that the delay in care contributed 
to additional residuals of his stroke.  While not medical 
evidence, it is evident that VA has conceded as much in March 
1998 correspondence; the director of the VA Central Alabama 
Health Care System wrote that the care provided to the 
veteran was inadequate, and that steps had been taken to 
prevent future occurrences to others.  There is no contrary 
medical evidence that would reflect that the VA care in 
question was adequate.  Dr. G. has unequivocally opined in 
two statements that the veteran has suffered additional 
disability because of the failure to treat the stroke in a 
timely manner.  As a factual matter, the Board determines 
that the VA's failure to provide prompt treatment has caused 
additional disability.

It is the Board's judgment that competent evidence has been 
presented which establishes that the veteran developed 
additional residuals of a stroke as the result of lack of 
care provided by VA from late December 1997 to early January 
1998. 
The VA had a duty to care for the veteran, and it failed to 
meet that duty by sending him home twice after presenting 
with symptoms of a stroke.  The failure to timely treat was 
negligent and it caused additional disability.  For these 
reasons, the Board finds that entitlement to compensation for 
additional residuals of a cerebral vascular accident, as a 
result of VA medical treatment in late December 1997 and 
early January 1998, under the provisions of 38 U.S.C.A. 
§ 1151, is warranted.


ORDER

Compensation for additional residuals of a cerebral vascular 
accident, as a result of VA medical treatment in late 
December 1997 and early January 1998, under the provisions of 
38 U.S.C.A. § 1151, is granted, subject to the law and 
regulations governing the payment of VA compensation 
benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

